DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lance et al. [US Patent Application Publication 2020/0264067 A1; hereinafter “Lance”] in view of Banjerjee et al. [US Patent Application Publication 2019/0154539 A1; hereinafter “Banjerjee”].
Regarding claim 1, Lance teaches a mass flow controller (figure 1, monitoring and control system 5 – 0028) comprising: 
a block body having a flow path (inlet port 11 to outlet port 12); 
a valve (valve 10) provided at least in part within the flow path of the block body; 
a valve position sensor (valve element 20 - 0028); 
a first pressure sensor located on an upstream side of the flow path from the valve (upstream and downstream pressure sensors 30, 40 - 0028); 
a second pressure sensor located on a downstream side of the flow path from the valve (upstream and downstream pressure sensors 30, 40 - 0028); and 
a processor (control module 60 - 0029) configured to: 
receive valve position data from the valve position sensor (valve element position Cv - 0035); 
receive, from the first pressure sensor, first pressure data for the fluid in the flow path (analyze pressure measurements from the upstream and downstream pressure sensors – 0034); 
receive, from the second pressure sensor, second pressure data for the fluid in the flow path (analyze pressure measurements from the upstream and downstream pressure sensors – 0034); and 
estimate a flow rate of the fluid in the flow path at least in part (based on upstream and downstream pressures and the valve element position – 0035) by applying a trained machine learning model to the valve position data, the first pressure data, and the second pressure data (machine learning logic – 0055).
While Lance teaches the above imitations, Lance does not specifically disclose upstream and downstream temperature sensors.
However, Banjerjee teaches a leak detection system having a first temperature sensor configured to detect a temperature of a fluid flowing in the flow path and a second temperature sensor located in the block body on the downstream side of the flow path from the valve (first and second temperature sensors 512-1 and 512-2 – figure 5, 0048). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Lance to further include the upstream and downstream temperature sensors of Banjerjee when estimating flow rate as taught by Banjeree because as Banjeree suggests, a flow sensor alone may not accurately detect a leak during times of water inactivity, but temperature variations decay in a more predictable manner; thereby providing a more accurate detection (Banjeree – 0005).

Regarding claim 2, Lance teaches the trained machine learning model is a regression model configured to output at least one scalar value (0055).

Regarding claim 5, Lance in combination with Banerjee teaches a second temperature sensor located in the block body on the downstream side of the flow path from the valve, wherein: the first temperature sensor is located on the upstream side of the flow path from the valve; and the processor is further configured to: receive second temperature data from the second temperature sensor; and estimate the flow rate of the fluid in the flow path at least in part by applying the trained machine learning model to the second temperature data (based on upstream and downstream pressures and the valve element position – Lance, 0035) (Banjeree – 0048).

Regarding claim 6, Lance in combination with Banjerjee teaches the processor is further configured to: at the trained machine learning model, determine normalized second temperature data; and determine the flow rate of the fluid in the flow path at least in part by applying a polynomial regression to the second temperature data (based on upstream and downstream pressures and the valve element position – Lance, 0035, machine learning logic - 0055) (Banjeree – 0048).

Regarding claim 7, Lance in combination with Banjeree teaches the trained machine learning model is a cascade-forward neural network or a convolutional neural network (Lance – 0055) (Banjeree - 0047).

Regarding claim 8, Lance in combination with Banjeree teaches the trained machine learning model is configured to identify a flow regime of the fluid in the flow path (Lance – 0055) (Banjeree - 0047).

Regarding claim 9, Lance in combination with Banjeree teaches the trained machine learning model is trained with a training data set including training valve position data, training first temperature data, training first pressure data, training second pressure data, and training flow rate data (Lance – 0055) (Banjeree - 0047).

Regarding claim 10, Lance teaches the processor is further configured to transmit a driving signal to an actuator included in the valve based at least in part on the estimated flow rate; and the actuator is configured to change a position of the valve in response to receiving the driving signal (receive signals, operated actuator – 0028, 0029).

Regarding claim 11, Lance teaches the processor is further configured to estimate the flow rate based at least in part on a time since calibration of at least one of the first pressure sensor and the second pressure sensor (0039, 0053, 0055).

Regarding claim 12, Lance teaches the first temperature sensor is located within a wall of the block body (first and second temperature sensors 512-1 and 512-2 – figure 5, Banjeree - 0048).

Regarding claim 13, Lance teaches a method for use with a mass flow controller (figure 1, monitoring and control system 5 – 0028), the method comprising: 
at a valve position sensor (valve element 20 - 0028), measuring valve position data for a valve provided at least in part within a flow path through a block body (inlet port 11 to outlet port 12); 
at a first pressure sensor located on an upstream side of the flow path from the valve, measuring first pressure data for the fluid (upstream and downstream pressure sensors 30, 40 - 0028); 
at a second pressure sensor located on a downstream side of the flow path from the valve, measuring second pressure data for the fluid (upstream and downstream pressure sensors 30, 40 - 0028); and 
at a processor (control module 60 - 0029): 
receiving the valve position data, the first pressure data, and the second pressure data (valve element position Cv - 0035) (analyze pressure measurements from the upstream and downstream pressure sensors – 0034); and 
estimating a flow rate of the fluid in the flow path at least in part (based on upstream and downstream pressures and the valve element position – 0035) by applying a trained machine learning model to the valve position data, the first pressure data, and the second pressure data (machine learning logic – 0055).
While Lance teaches the above imitations, Lance does not specifically disclose upstream and downstream temperature sensors.
However, Banjerjee teaches a leak detection system having a first temperature sensor configured to detect a temperature of a fluid flowing in the flow path and a second temperature sensor located in the block body on the downstream side of the flow path from the valve (first and second temperature sensors 512-1 and 512-2 – figure 5, 0048). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Lance to further include the upstream and downstream temperature sensors of Banjerjee when estimating flow rate as taught by Banjeree because as Banjeree suggests, a flow sensor alone may not accurately detect a leak during times of water inactivity, but temperature variations decay in a more predictable manner; thereby providing a more accurate detection (Banjeree – 0005).

Regarding claim 14, Lances teaches the trained machine learning model is a regression model configured to output at least one scalar value (0055).

Regarding claim 16, Lance in combination with Banerjee teaches at a second temperature sensor, measuring second temperature data for the fluid flowing in the flow path; and at the processor, estimating the flow rate of the fluid in the flow path at least in part by applying the trained machine learning model to the second temperature data (based on upstream and downstream pressures and the valve element position – Lance, 0035) (Banjeree – 0048).

Regarding claim 17, Lance in combination with Banerjee teaches the first temperature sensor is located on the upstream side of the flow path from the valve; and the second temperature sensor is located on the downstream side of the flow path from the valve (based on upstream and downstream pressures and the valve element position – Lance, 0035) (Banjeree – 0048).

Regarding claim 18, Lance in combination with Banjeree teaches training the trained machine learning model with a training data set including training valve position data, training first temperature data, training first pressure data, training second pressure data, and training flow rate data (Lance – 0055) (Banjeree - 0047).

Regarding claim 19, Lance teaches transmitting a driving signal to an actuator included in the valve based at least in part on the estimated flow rate; and via the actuator, changing a position of the valve in response to receiving the driving signal (receive signals, operated actuator – 0028, 0029).

Allowable Subject Matter
Claim 20 is allowed. 
Claims 3, 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Claim 20 is allowed because the closest prior art, Lance et al. [US Patent Application Publication 2020/0264067 A1], fails to anticipate or render obvious at a trained machine learning model, determine normalized valve position data, normalized first temperature data, normalized first pressure data, and normalized second pressure data from the valve position data, the first temperature data, the first pressure data, and the second pressure data; and determine a flow rate of the fluid in the flow path at least in part by applying a polynomial regression with the one or more polynomial regression coefficients to the normalized valve position data, the normalized first temperature data, the normalized first pressure data, and the normalized second pressure data, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 3 is objected to because the closest prior art, Lance et al. [US Patent Application Publication 2020/0264067 A1], fails to anticipate or render obvious at the trained machine learning model, determine normalized valve position data, normalized first temperature data, normalized first pressure data, and normalized second pressure data from the valve position data, the first temperature data, the first pressure data, and the second pressure data; and estimate the flow rate of the fluid in the flow path at least in part by applying a polynomial regression to the normalized valve position data, the normalized first temperature data, the normalized first pressure data, and the normalized second pressure data, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 15 is objected to because the closest prior art, Lance et al. [US Patent Application Publication 2020/0264067 A1], fails to anticipate or render obvious estimating the flow rate of the fluid in the flow path includes: at the trained machine learning model, determining normalized valve position data, normalized first temperature data, normalized first pressure data, and normalized second pressure data from the valve position data, the first temperature data, the first pressure data, and the second pressure data; and applying a polynomial regression to the normalized valve position data, the normalized first temperature data, the normalized first pressure data, and the normalized second pressure data, in combination with all other limitations in the claim(s) as defined by applicant.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanchez Del Valle et al. (US Patent Application Publication 20200409321 A1) – discloses a control power generation system monitoring a valve system having a variety of sensors upstream and downstream.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862